DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/01/2021. Examiner notes that claim 13 recites a common pressure differential which is directed to species II which has not been elected.
Claim Objections
Claim 16 objected to because of the following informalities:  "second valve is second umbrella valve" should be corrected to "second valve is a second umbrella valve".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "nominay" in claim s 9 and 19 is a relative term which renders the claim indefinite.  The term "nominally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised The flow through the apertures are rendered indefinite since it is unclear what range of flow amount can be considered nominally no flow.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 9, 18, and 19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims recite limitations concerning the amount of flow through a valve in the sealed position. The limitations recite functions of a sealed valve such as "the sealed position permits less flow through the at least one first aperture than the first valve in the pressure releasing position" or "in the sealed position permits nominally no flow" that are inherently true of all valves that have a sealed position and therefore are not further limiting the subject matter of the invention.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8-11, 14, 15, and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kiezulas (US 2011/0041930 A1).
Regarding claim 1, Kiezulas discloses an air extractor assembly comprising a housing (Kiezulas 12a), a first valve (Kiezulas 14a) coupled to the housing (see Kiezulas figure 15) and configured to transition from a sealed position to a pressure releasing position  in response to a first pressure differential (Kiezulas [0061]) and a second valve (Kiezulas 16a) coupled to the housing (see Kiezulas figure 15) and configured to transition from a sealed position and a pressure releasing position in response to a second pressure differential (Kiezulas [0062]) that is different form the first pressure differential.
Regarding claim 6, Kiezulas as applied to claim 1 further discloses the first valve (Kiezulas 14) is configured to transition from the sealed position to the pressure releasing position relative to at least one first aperture (see Kiezulas figure 15) of the housing and the second valve (Kiezulas 16) is configured to transition from the sealed position to the pressure releasing position relative to a second aperture (see Kiezulas figure 15) of the housing.
 Regarding Claim 8, Kiezulas as applied to claim 6 further discloses that the first valve in the closed position forms a seal preventing airflow (Kiezulas [0073]) and further discloses that the second valve (Kiezulas 16a) forms a seal preventing airflow when in a closed position (Kiezulas [0083]). Examiner notes that no flow in the closed position as recited in Kiezulas is less than the flow in the open position and therefore reads upon the claim.
Regarding claim 9, Kiezulas as applied to claim 8 above discloses no flow through the apertures when the valves are in the closed position. (Kiezulas [0073] and [0083])
Regarding claim 10, Kiezulas as applied to claim 1 teaches the pressure differentials are a pressure difference  between a vehicle compartment and surrounding atmosphere (Kiezulas [0054]) and also discloses the air extractor is mounted to a body panel of a vehicle (Kiezulas [0022]). Therefore, the vehicle compartment pressure and surrounding atmosphere pressure will be located on opposite sides of the housing as claimed.
Regarding claim 11, Kiezulas as applied to claim 1 discloses the second valve (Kiezulas 16a) remains closed at the first pressure differential that opens the first valve (Kiezulas [0054]) and does not open until a second higher pressure differential is reached. As discussed in the 112(a) rejection above the second limitation has not been considered since it is not possible for both limitations of claim 11 to be true.
Regarding claim 14, Kiezulas discloses a method of vehicle pressure release comprising in response to a first pressure moving a first valve (Kiezulas 14a) from a sealed position to a pressure releasing position (Kiezulas [0061]) and in response to a second different pressure differential moving a second valve (Kiezulas 16a) from a sealed position to a pressure releasing position (Kiezulas [0062]).
Regarding claim 15, Kiezulas as applied to claim 14 further discloses the pressure differentials are pressure differences between a vehicle compartment and surrounding atmosphere (Kiezulas [0054]).
Regarding claim 18, Kiezulas as applied to claim 14 discloses that the first valve in the closed position forms a seal preventing airflow (Kiezulas [0073]) and further discloses that the second valve (Kiezulas 16a) forms a seal preventing airflow when in a closed position (Kiezulas [0083]). Examiner notes that no flow in the closed position as recited in Kiezulas is less than the flow in the open position and therefore reads upon the claim.
Regarding claim 19, Kiezulas as applied to claim 18 further discloses no flow through the apertures when the valves are in the closed position. (Kiezulas [0073] and [0083])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiezulas (US 2011/0041930 A1) as applied to claim 1 above, and further in view of Johannes Nijland (US 2008/0185062 A1).
Regarding claim 2, Kiezulas as applied to claim 1 is silent regarding umbrella valves.
However, Johannes Nijland teaches a fluid control valve system comprising an umbrella valve (Johannes Nijland 40) designed to provide improved flow and also prevent backflow with a fluid-tight seal (Johannes Nijland [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kiezulas’s air extractor assembly to utilize Johannes Nijland’s umbrella valves to provide increased airflow and a better seal for preventing backflow.
Regarding claim 4, Kiezulas and Johannes Nijland as applied to claim 2 further teach the umbrella valves (Johannes Nijland 40) each have a stem (Johannes Nijland 43) that extends between an enlarged head (Johannes Nijland 43A) and a flap (Johannes Nijland 44). The enlarged head and flap are disposed on opposite sides of the housing (see Johannes Nijland figures 4A and 4B).
Regarding claim 5, Kiezulas and Johannes Nijland as applied to claim 4 teaches the stem (Johannes Nijland 43) extends through a bore in the housing (see Johannes Nijland figures 4A and 4B) and apertures (Johannes Nijland 145) disposed circumferentially around the bore.
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiezulas (US 2011/0041930 A1) as applied to claim 14 above, and further in view of Johannes Nijland (US 2008/0185062 A1).
Regarding claim 16, Kiezulas as applied to claim 14 is silent regarding the use of umbrella valves.
However, Johannes Nijland teaches a fluid control valve system comprising an umbrella valve (Johannes Nijland 40) designed to provide improved flow and also prevent backflow with a fluid-tight seal (Johannes Nijland [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kiezulas’s air extractor assembly to utilize Johannes Nijland’s umbrella valves to provide increased airflow and a better seal for preventing backflow.
Regarding claim 17, Kiezulas and Nijland as applied to claim 16 are silent regarding different diameters of the umbrella valves.
However, Nijland discloses that diameter is one of the factors that influences the opening pressure of the umbrella valves (Nijland [0030]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kiezulas’s vehicle pressure release method to utilize a first umbrella valve with a greater diameter than the second umbrella valve to produce the desired opening pressures for the two umbrella valves.
Claims  7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiezulas (US 2011/0041930 A1).
Regarding claim 7 Kiezulas as applied to claim 6 discloses the two apertures are of equal size (see Kiezulas figure 15).
However, Kiezulas discloses the sizes of the airflow passages can differ (Kiezulas [0055]) and shows an alternative embodiment where the two airflow passages differ in size (see Kiezulas figure 11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kiezulas’ air extractor assembly to utilize a larger first aperture to increase the max flow rate when the first valve opens.
Regarding claim 12, Kiezulas as applied to claim 1 is silent regarding a plurality of first and second valves coupled to the housing.
However, a court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kiezulas’ air extractor assembly by duplicating the first and second valves to increase the overall airflow cross section thus increasing the rate of airflow through the air extractor assembly.
Claim  20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiezulas (US 2011/0041930 A1).
Regarding claim 20, Kiezulas as applied to claim 18 is silent regarding the total open areas of the apertures.
However, Kiezulas discloses the sizes of the airflow passages can differ (Kiezulas [0055]) and shows an alternative embodiment where the two airflow passages differ in size (see Kiezulas figure 11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kiezulas’ air extractor assembly to utilize a larger first aperture to increase the max flow rate when the first valve opens.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sarajian et al. (US 2005/0145284 A1) teaches umbrella valves, Valencia (US 2008/0200109 A1) teaches a vehicle pressure relief vent responsive to two differing pressures, McCarthy et al. (US 2010/0216384 A1) teaches a vehicle pressure relief valve responsive to two different pressure differentials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES R BRAWNER/Examiner, Art Unit 3762             

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762